Per curiam.
This disciplinary matter is before the Court on a Notice of Discipline seeking the disbarment of Jarlath Robert MacKenna (State Bar No. 136109). The State Bar attempted to serve the Notice of Discipline personally on MacKenna at the address listed with the State Bar. When the sheriff filed a return of service non est inventus, the State Bar properly served MacKenna by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii). Having failed to file a Notice of Rejection, MacKenna is in default, has waived his rights to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court, see Bar Rule 4-208.1 (b).
The facts, as deemed admitted by MacKenna’s default, show that on November 4, 2013 MacKenna was suspended from the practice of law for 18 months, and has not been reinstated, see In the Matter of MacKenna, 294 Ga. 72 (751 SE2d 98) (2013). Notwithstanding his suspension, MacKenna represented two clients and, instead of informing the first one that he had been suspended and could not represent her, he simply did not appear for a hearing in the case. Rather than informing the second client of his suspension and properly withdrawing from her case, MacKenna continued to represent her. After MacKenna failed to file a sworn response to the Notice of Investigation, the Investigative Panel filed this Notice of Discipline charging MacKenna with violating Rules 1.16 (d), 5.5 (a), and 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). A violation of Rule 5.5 may be punished by disbarment.
We have reviewed the record and agree with the State Bar that disbarment is the appropriate sanction in this case. Therefore, we hereby order that the name of Jarlath Robert MacKenna be removed from the rolls of persons authorized to practice law in the State of Georgia. MacKenna is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.

*827Decided April 4, 2016.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.